     Case 3:18-cr-02682-W Document 34 Filed 01/09/19 PageID.72 Page 1 of 3



 1 DANIEL CASILLAS, ESQ., SBN 110298
   Attorney at Law
 2 101 West Broadway, Suite 1950
   San Diego, California 92101
 3 Tel: (619) 237-3777
   Fax: (619) 238-9914
 4 Email: dcesq@1950.sdcoxmail.com
 5 Attorney for Defendant
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10                          (HONORABLE THOMAS J. WHELAN)
11    UNITED STATES OF AMERICA,                    Criminal Case No. 18CR2682-W
12                                   Plaintiff,
                                                   MOTION TO EXPAND TRAVEL
13    vs.                                          CONDITIONS
14
15    TINA OLUFEMI,
16                                Defendant.
17
18          COMES NOW, defendant, TINA OLUFEMI, by and through her counsel,
19 Daniel Casillas, moves to enlarge the travel restrictions on defendant’s bond in the
20 above entitled case to permit her to travel to Dallas, Texas to visit with her boyfriend.
21          Defendant will be traveling to Dallas, Texas, January 26, 2019 to February 16,
22 2019. This matter will require a twenty-two day travel to and from Dallas, Texas.
23          Mr. Francis A. Alaba is defendant’s sureties on the bond and approves this
24 travel modification.
25          Defense counsel has been in contact with Ms. Olufemi’s pretrial officer Eva
26 Arevalo and she has indicated that she has no objection to this request.
27          Defense counsel has also been in contact with the Assistant United States
28 Attorney Jonathan Shapiro on this matter and he does not object to this modification.
     Case 3:18-cr-02682-W Document 34 Filed 01/09/19 PageID.73 Page 2 of 3



1          Ms. Olufemi is now requesting to enlarge the travel restrictions on her bond to
2 permit her to travel to Dallas, Texas on January 26, 2019, through February 16, 2019,
3 to take a vacation and visit with her boyfriend.
4          All other terms and conditions of the pretrial bond are to remain in full force
5 and effect.
6 Dated: January 3, 2019
7
8                                              s/Daniel Casillas
                                             DANIEL CASILLAS
9                                            Attorney for Defendant
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:18-cr-02682-W Document 34 Filed 01/09/19 PageID.74 Page 3 of 3



1 DANIEL CASILLAS, ESQ., SBN 110298
  Attorney at Law
2 101 West Broadway, Suite 1950
  San Diego, California 92101
3 Tel: (619) 237-3777
  Fax: (619) 238-9914
4 Email: dcesq@1950.sdcoxmail.com
5 Attorney for Defendant
6
7                                UNITED STATES DISTRICT COURT
8                               SOUTHERN DISTRICT OF CALIFORNIA
9
10     UNITED STATES OF AMERICA,                   Criminal Case No. 18CR2682-W
11                                    Plaintiff,
                                                   CERTIFICATE OF SERVICE
12     vs.
13     TINA OLUFEMI,
14                                  Defendant.
15
16
             I, the undersigned, declare: That I am over eighteen years of age, a resident the
17
      County of San Diego, State of California, and I am not a party in the within action;
18
      That my business address is: 101 West Broadway, Suite 1950, San Diego, CA 92101.
19
             That I caused to be served the within MOTION TO EXPAND TRAVEL
20
      CONDITIONS, on the Untied States Attorney’s Office, by e-filing the document
21
      with the Office of the Clerk of the United States District Court for the Southern
22
      District of California.
23
             I certify that the foregoing is true and correct. Executed on January 9, 2019, at
24
      San Diego, California.
25
                                                      s/ Daniel Casillas
26                                                    DANIEL CASILLAS
                                                      Attorney for Defendant
27                                                    TINA OLUFEMI
28
